MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                      Sep 24 2015, 8:31 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
      Jeffrey Settle                                           Gregory F. Zoeller
      New Castle Correctional Facility                         Attorney General of Indiana
      New Castle, Indiana
                                                               Kristin Garn
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Jeffrey Settle,                                          September 24, 2015

      Appellant,                                               Court of Appeals Case No.
                                                               33A04-1411-MI-516
              v.                                               Appeal from the Henry Circuit Court
                                                               Trial Court Cause No.
      State of Indiana,                                        33C02-1407-MI-72
                                                               The Honorable Kit C. Dean Crane,
      Appellee.
                                                               Judge




      Pyle, Judge.


                                         Statement of the Case
[1]   Appellant/Petitioner, Jeffery Settle (“Settle”), appeals the trial court’s denial of

      his petition to remove his designation as a sex offender. On appeal, Settle

      argued that the parole board’s requirement that he register as a sex offender

      Court of Appeals of Indiana | Memorandum Decision 33A04-1411-MI-516 | September 24, 2015   Page 1 of 5
      violated the Indiana Constitution’s prohibition on ex post facto penalties.

      However, Settle did not include several documents in his Appellant’s Appendix

      that were necessary for our review. We held his appeal in abeyance for thirty

      days and ordered him to file a supplemental appendix with those documents

      within that time, but he did not do so. As a result, we now dismiss his appeal.


[2]   We dismiss with prejudice.


                                                     Issue
              Whether Settle fulfilled his burden of supporting his appeal with
              the documents necessary for review.

                                                     Facts
[3]   Because Settle failed to include documentation relating to his prior and current

      convictions in his Appellant’s Appendix, other than documentation of his

      current credit time on various offenses, the specific facts regarding those

      convictions are not a part of the record. However, he alleges that prior to the

      enactment of the Indiana statutory scheme requiring sex offenders to register on

      the sex offender registry, he was convicted of a sex offense and escape. At the

      time of this appeal, he was still serving his sentence for escape.


[4]   On September 2, 2014, Settle filed a “Supplement [sic] Petition to Remove the

      Designation as Sex Offender” in which he alleged that, as a result of his sex

      offense, he had been required to register as a sex offender and participate in the

      Sex Offender Management and Monitoring Program in the Indiana

      Department of Correction. He argued that this requirement violated Indiana’s


      Court of Appeals of Indiana | Memorandum Decision 33A04-1411-MI-516 | September 24, 2015   Page 2 of 5
      constitutional prohibitions against ex post facto application of penalties as he

      was convicted of his sex offense prior to Indiana’s statutory requirement to

      register as a sex offender. On October 8, 2014, the trial court denied Settle’s

      petition to remove his designation as a sex offender.


[5]   Subsequently, Settle appealed the trial court’s order denying his petition. In his

      Appellant’s Brief, he argued that the parole board’s requirement that he register

      as a sex offender violated the Indiana Constitution’s prohibition on ex post

      facto penalties.1 However, Settle did not include several documents in his

      Appellant’s Appendix that were necessary for our review. As a result, on July

      21, 2015, we entered an order holding Settle’s appeal in abeyance for thirty (30)

      days and ordering him to file a supplemental appendix including: (a) Executive

      Directive 12-53, which was mentioned in an “Offender Grievance Response

      Report” that Settle included in his Appellant’s Appendix; (b) Exhibits A and B

      of his “Supplement [sic] Petition to Remove the Designation as Sex Offender;”

      (c) the judgments of conviction for his convictions; (d) the sentencing orders for

      his convictions; (e) any documents showing whether he had been discharged,

      on parole, and/or had his parole revoked under any cause number; and (f) the

      chronological case summaries for his criminal cases within thirty (30) days or

      face dismissal.




      1
          Notably, this is a different argument than his argument before the trial court.


      Court of Appeals of Indiana | Memorandum Decision 33A04-1411-MI-516 | September 24, 2015   Page 3 of 5
[6]   On August 27, 2015, Settle tendered his supplemental appendix. However, in

      addition to being untimely, the appendix did not comply with our appellate

      rules, and it was not considered filed.


                                                  Decision
[7]   On appeal, Settle has not provided us with a sufficient record to review his case.

      Although he acknowledges that he was convicted of a sex offense, he has not

      included any documents in the record relating to that offense, such as the

      judgment of conviction, chronological case summary, or any documents

      concerning his discharge of, or parole on, the offense. He contends that he

      should not be required to register as a sex offender because his conviction

      occurred prior to the Indiana statutory requirement to register as a sex offender,

      but there is nothing in the record to even show the date of his conviction.


[8]   It is the appellant’s duty to present an adequate record clearly showing an

      alleged error, and failure to do so waives the issue. Thompson v. State, 761

      N.E.2d 467, 471 (Ind. Ct. App. 2002). Although Settle is representing himself,

      we hold pro se litigants to the same standards regarding rule compliance as

      attorneys duly admitted to the practice of law, and pro se litigants must comply

      with the appellate rules to have their appeals determined on the merits. Smith v.

      State, 822 N.E.2d 193, 203 (Ind. Ct. App. 2005), trans. denied.


[9]   Pursuant to Indiana Appellate Rule 49(B), “[a]ny party’s failure to include any

      item in an Appendix shall not waive any issue or argument.” In Johnson v.

      State, 756 N.E.2d 965, 967 (Ind. 2001), our supreme court indicated that “[t]he

      Court of Appeals of Indiana | Memorandum Decision 33A04-1411-MI-516 | September 24, 2015   Page 4 of 5
       better practice for an appellate court to follow in criminal appeals where an

       Appendix is not filed or where an Appendix is missing documents required by

       rule is to order compliance with the rules within a reasonable period of time,

       such as thirty days.” However, the Johnson Court also held that “[i]f an

       appellant inexcusably fails to comply with an appellate court order, then more

       stringent measures, including dismissal of the appeal, would be available as the

       needs of justice might dictate.” Id.


[10]   Here, we held Settle’s appeal in abeyance and ordered him to file a

       supplemental appendix including the documents necessary for our review

       within thirty (30) days or face dismissal. He did not timely file a supplemental

       appendix within those thirty days, and the supplemental appendix he eventually

       tendered still failed to comply with the appellate rules. Accordingly, because

       we do not have the necessary information upon which to base a decision, we

       dismiss Settle’s appeal. See id.


[11]   Dismissed with prejudice.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 33A04-1411-MI-516 | September 24, 2015   Page 5 of 5